DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 7-8, the preamble of claim 6, from which claim 7 depends, recites a “composition”. As such the claim 7 preamble recitation of “a material according to claim 6” renders the claim indefinite. This includes claim 8 as it both depends from claim 7 and contains the same preamble recitation. 
	Regarding claim 9, there is a lack of antecedent basis for the recitations of claim 9. Clarity can be obtained by amending to claim to recite “further comprising”.
	Regarding claims 18-19, the preamble of claim 17, from which claim 18 depends, recites a “composition”. As such the claim 18 preamble recitation of “a material according to claim 17” renders the claim indefinite. This includes claim 19 as it both depends from claim 18 and contains the same preamble recitation.
Regarding claim 20, there is a lack of antecedent basis for the recitations of claim 20. Clarity can be obtained by amending to claim to recite “further comprising”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
i) Claim 1, from which claim 3 depends, recites a Tg “greater than 150°C”. As “greater than 150°C” excludes 150°C  and “about 150°C” includes 150°C, the claim 3 recitation of “about 150°C to about 170°C” is improper for failing to include all the limitations of the claim upon which it depends.  
ii) Claim 1, from which claim 3 depends, recites a Tm of “less than 340°C”. As “less than 340°C” excludes 340°C  and “about 340°C” includes 340°C, the claim 3 recitation of “about 300°C to about 340°C” is improper for failing to include all the limitations of the claim upon which it depends.  
iii) Claim 1, from which claim 3 depends, recites a ΔHm of “greater than 10 J/g and less than 55 J/g”. As “greater than 10 J/g” excludes 10 J/g and “about 10 J/g” includes 10 J/g and as “less than 55 J/g” excludes 55 J/g” and “about 55 J/g” includes 55 J/g, the claim 3 recitation of “about 10 J/g to about 55 J/g” is improper for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13, from which claim 14 depends, recites a ΔHm of “greater than 10 J/g and less than 55 J/g”. As “greater than 10 J/g” excludes 10 J/g and “about 10 J/g” includes 10 J/g and as “less than 55 J/g” excludes 55 J/g” and “about 55 J/g” includes 55 J/g, the claim 14 recitation of “about 10 J/g to about 55 J/g” is improper for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay et al. (US 8,609,801).
	Regarding claims 1-3, Hay teaches copolymers comprising units of benzimidazolone and teaches a copolymer of formula I (see col 5; ketone 12 col 10; PEEK scheme 7 col 13-14; Ex 20-22 and 23), wherein Ar1, Ar2, X, R1 and R2 are as defined (col 5-6) and wherein m (instant x) is at least 1 and preferably 30 to 500, n (instant y) is from 0 to 9999 and preferably 30 to 500, and (m+n) ranges from 1 to 10,000 (col 6; col 9).
	Hay teaches PEEK copolymer Example 23 (examples; col 35-36) comprising the polymerization of benzimidazole-2-one, hydroquinone and 4,4’-difluorobenzophenone resulting in the structure shown which anticipates instant copolymer of instant formula I and instant formula II (see also table at col 37-38). Hay teaches the resultant polymers have high Tgs and are very thermally stable (col 11) and teaches Example 23 having a Tg of 163°C, a Tm of 306°C, a Tc of 234°C and a TGA-5% of 502°C (Table at col 37-38).
	Hay does not specifically teach the inherent solution viscosity, enthalpy of melting endotherm or crystallization at the melt cooling rate as claimed (claims 1-3). Hay teaches the claimed copolymer having the claimed units present in substantially overlapping amounts and made by the same methods claims. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 10, Hay teaches the copolymer as set forth in claim 1 above and further teaches cast films, molded products or articles, extruded products or articles and fibers (col 5).
	Regarding claim 22, Hay teaches the copolymer as set forth in claim 1 above and further teaches methods of forming the copolymer comprising copolymerizing benzimidazol-2-one with hydroquinone and 4,4’-difluorobenzophenone in the presence of diphenyl sulfone, chlorobenzene and K2CO3/Na2CO3 at temperatures from 160-180°C, 200°C, 220°C, 240°C, 250-280°C and 300-320°C (example 23; col 35-36). Hay teaches the ranges of n, m and (n+m) as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 8,609,801).
Hay teaches the copolymers as set forth in claim 1 above and teaches the copolymers wherein m (instant x) is at least 1 and preferably 30 to 500, n (instant y) is from 0 to 9999 and preferably 30 to 500, and (m+n) ranges from 1 to 10,000 (col 6; col 9). Hay further teaches that only small amounts of the benzimidazol-2-one are needed to replace the analogous bisphenol in order to raise/adjust the Tg of the resulting copolymer (col 9-14; table 1 at col 11; table at col 14; see also example 23 Table at col 37-38). Hay demonstrates a predictable trend of increasing Tg and a corresponding decreasing Tm with increased amounts of the benzimidazol-2-one units (table 37-38). Example 23 of Hay has a Tg of 163°C and a Tm of 306°C which results in a Tm that is 143°C greater than a corresponding Tg.
The instant claim recites a Tg greater than Tg “by about” 145 to 195°C and the exemplified difference of Hay is 143°C (substantially close to ‘about 145°C). Hay teaches the above ranges of m and n, teaches small amounts of benzimidazol-2-one, teaches substantially similar Tm and Tg values, and demonstrates both Tg and Tm as result-effective variables.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of benzimidazol-2-one, and the range of m units containing such, and would have been motivated to do so in order to obtain a copolymer having the desired balance of Tg and Tm properties.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 8,609,801) as set forth in claim 1 above and further in view of Aneja et al (US PGPub 2007/0197739).
Hay teaches the copolymer as set forth in claim 1 above and further teaches cast films, molded products or articles, extruded products or articles and fibers thereof (col 5).
Hay does not specifically teach additional polymer (claim 5), filler (claims 6-8) or additional ingredients (claim 9). However, Aneja teaches it is known to combine polyaryl ether ketones with other polymers, fillers and various additives in order to obtain filled polymer compositions having beneficially improved properties which are suitable for use in forming films, articles, fibers, etc. (abstract; [0003]; [0170]; [0222]). Aneja teaches combining a first resin, i.e. polyaryl ether ketone resins, with a second resin, i.e. polysulfones etherimides, and with from 1 to 70 wt% of at least one filler ([0029]; [0173]) results in improved heat distortion and load bearing capabilities over polyaryl ether keton resins alone ([0026]-[0028]; [0170]). Aneja teaches the fillers are selected as desired for their respective properties or end-uses from fillers and fibers of glass, carbon, polymers, etc. ([0172]-[0173]), preferably glass ([0174]).  Aneja further teaches known inclusion of other additives including impact modifies ([0176]), other polymers ([0193]), lubricants ([0196]), heat stabilizers ([0197]), UV absorbers ([0198]), pigments, dyes and colorants ([0199]-[0201]), blowing agents ([0202]), mold release agents ([0203]), flow improvers ([0204]), flame retardants ([0205]), nanofillers ([0209]), smoke suppressants ([0210]), fluoropolymer anti-drips ([0211]), and other beneficial known additives ([0213]-[0214]) for their known properties/benefits. 
Aneja and Hay are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyaryl ether ketone polymer compositions and articles thereof. At the time of filing a person having ordinary skill in the art would have found it obvious to include the polysulfones resins, fillers and further additives of Aneja in the polymer compositions and articles of Hay and would have been motivated to do so as Aneja teaches the combination of polyaryl ether ketones with polysulfones and fillers results in beneficially improved properties such as improved heat distortion and load bearing capabilities over polyaryl ether keton resins alone and further as Aneja teaches it is known to include known additives for their known properties/benefits/end-uses in such compositions.


Claims 11-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 8,609,801) in view of Kelsey (US 4,774,311).
	Regarding claims 11-15, Hay teaches copolymers comprising units of benzimidazolone and teaches a copolymer of formula I (see col 5; ketone 12 col 10; PEEK scheme 7 col 13-14; Ex 20-22 and 23), wherein Ar1, Ar2, X, R1 and R2 are as defined (col 5-6) and wherein m (instant x) is at least 1 and preferably 30 to 500, n (instant y) is from 0 to 9999 and preferably 30 to 500, and (m+n) ranges from 1 to 10,000 (col 6; col 9).
	Hay exemplifies copolymer Example 23 (examples; col 35-36) comprising the polymerization of benzimidazol-2-one, hydroquinone and 4,4’-difluorobenzophenone resulting in the structure shown (see structure; see also table at col 37-38). Hay teaches the resultant polymers have high Tgs and are very thermally stable (col 11), as exemplified by Example 23 having a Tg of 163°C, a Tm of 306°C, a Tc of 234°C and a TGA-5% of 502°C (Table at col 37-38).
Hay teaches the copolymers derived from the combination of benzimidazol-2-one, hydroquinone and a dihalo-diphenol (col 8; examples) wherein the X of the dihalo-diphenol compound is selected from 4 divalent radicals (col 6) equating to the selection from 4,4’dihalobenzophenone, 4,4’-dihalodiphenyl sulfone, 1,3-bis(4-halobenzoyl)benzene and bis(4-halophenyl)(phenyl)phosphine oxide. Hay does not specifically teach other X divalent radicals and does not specifically teach 1,4-bis(4-halobenzoyl)benzene. However, Kelsey teaches that 4,4’dihalobenzophenones, 4,4’-dihalodiphenyl sulfones, 1,3-bis(4-halobenzoyl)benzene and 1,4-bis(4-halobenzoyl)benzene are known interchangeable equivalents of preferred dihalobenzyl and halophenol compounds suitable for copolymerization with bisphenols i.e. hydroquinone in forming polymers of poly(aryl ether ketones) (col 10).  Kelsey and Hay are analogous art and are combinable because they are concerned with the same field of endeavor, namely poly(aryl ether ketone) polymers. In view of the recognition by Kelsey that 1,4-bis(4-halobenzoyl)benzene and  4,4’dihalobenzophenone, 4,4’-dihalodiphenyl sulfone and 1,3-bis(4-halobenzoyl)benzene are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the dihalo-diphenols 4,4’dihalobenzophenone, 4,4’-dihalodiphenyl sulfone and/or 1,3-bis(4-halobenzoyl)benzene of Hay with 1,4-bis(4-halobenzoyl)benzene and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See In re Ruff 118 USPQ 343 (CCPA 1958; MPEP 2144.06).
	Hay teaches the above Tg, Tc and Tm values, however neither Hay nor Hay in view of Kelsey specifically teaches the inherent solution viscosity (claims 11-13), enthalpy of melting endotherm or crystallization at the melt cooling rate as claimed (claims 13-14) or resultant Tg, Tc or Tm values of the monomer combination claimed (claims 13-15). Hay in view of Kelsey renders obvious the claimed copolymer having the claimed units present in substantially overlapping amounts and made by the same methods claims. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims naturally flow therefrom (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 21, Hay in view of Kelsey renders obvious the copolymer as set forth in claim 11 above and Hay further teaches cast films, molded products or articles, extruded products or articles and fibers (col 5).
	Regarding claim 22, Hay in view of Kelsey renders obvious the copolymer as set forth in claim 11 above and further teaches methods of forming the copolymer comprising copolymerizing the benzimidazol-2-one with hydroquinone and the dihalo-diphenol component in the presence of diphenyl sulfone, chlorobenzene and K2CO3/Na2CO3 at temperatures from 160-180°C, 200°C, 220°C, 240°C, 250-280°C and 300-320°C (example 23; col 35-36). Hay teaches the ranges of n, m and (n+m) as set forth above and Kelsey renders obvious 1,4-bis(4-halobenzoyl)benzene as the dihalo-dipheno compound as set forth above. 


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 8,609,801) in view of Kelsey (US 4,774,311) as set forth in claim 11 above and further in view of Aneja et al (US PGPub 2007/0197739).
Hay in view of Kelsey renders obvious the copolymer as set forth in claim 11 above and Hay further teaches cast films, molded products or articles, extruded products or articles and fibers thereof (col 5).
Hay does not specifically teach additional polymer (claim 5), filler (claims 6-8) or additional ingredients (claim 9). However, Aneja teaches it is known to combine polyaryl ether ketones with other polymers, fillers and various additives in order to obtain filled polymer compositions having beneficially improved properties which are suitable for use in forming films, articles, fibers, etc. (abstract; [0003]; [0170]; [0222]). Aneja teaches combining a first resin, i.e. polyaryl ether ketone resins, with a second resin, i.e. polysulfones etherimides, and with from 1 to 70 wt% of at least one filler ([0029]; [0173]) results in improved heat distortion and load bearing capabilities over polyaryl ether keton resins alone ([0026]-[0028]; [0170]). Aneja teaches the fillers are selected as desired for their respective properties or end-uses from fillers and fibers of glass, carbon, polymers, etc. ([0172]-[0173]), preferably glass ([0174]).  Aneja further teaches known inclusion of other additives including impact modifies ([0176]), other polymers ([0193]), lubricants ([0196]), heat stabilizers ([0197]), UV absorbers ([0198]), pigments, dyes and colorants ([0199]-[0201]), blowing agents ([0202]), mold release agents ([0203]), flow improvers ([0204]), flame retardants ([0205]), nanofillers ([0209]), smoke suppressants ([0210]), fluoropolymer anti-drips ([0211]), and other beneficial known additives ([0213]-[0214]) for their known properties/benefits. 
Aneja and Hay are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyaryl ether ketone polymer compositions and articles thereof. At the time of filing a person having ordinary skill in the art would have found it obvious to include the polysulfones resins, fillers and further additives of Aneja in the polymer compositions and articles of Hay and would have been motivated to do so as Aneja teaches the combination of polyaryl ether ketones with polysulfones and fillers results in beneficially improved properties such as improved heat distortion and load bearing capabilities over polyaryl ether keton resins alone and further as Aneja teaches it is known to include known additives for their known properties/benefits/end-uses in such compositions.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767